The judgment under review will be affirmed, for the reasons stated in the per curiam opinion of the Supreme Court.
That opinion does not specifically discuss all the grounds of appeal, but we have examined them all and conclude that no harmful error is pointed out by any of them. It is doubtful whether the exceptions to the charge are adequate, but waiving this, we can find no injurious error. The phrase "into the roundhouse" in the part of the charge quoted in the fourth ground of appeal, was of course inaccurate and without support in the evidence, but absolutely immaterial to the issue in the case, which it could not possibly have affected in any way.
For affirmance — TRENCHARD, PARKER, CASE, DONGES, BROGAN, VAN BUSKIRK, KAYS, DEAR, WELLS, KERNEY, JJ. 10.
For reversal — None. *Page 415